PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/205,800
Filing Date: 18 Mar 2021
Appellant(s): NICOVENTURES TRADING LIMITED



__________________
Jessica L. Gorczynski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 22, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

On page 4 of the Appeal Brief, Appellant urges that there is no suggestion or motivation, either in Moldoveanu itself or based on the general knowledge of a person of skill in the art to modify the teachings of Moldoveanu as would be required to arrive at the claimed pouched product.  Appellant urges that, the pouched product of the presently pending claims under consideration contains an oral composition therein comprising, e.g., a sugar substitute in an amount of at least about 80% by weight and a sugar alcohol syrup. Neither of these compounds is taught or suggested in Moldoveanu to be contained within a pouched product in such quantities, and one of skill in the art would not be led to incorporate such components within a water-permeable pouch based on Moldoveanu and general knowledge in the art.

In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is initially noted that Moldoveanu is not seen to be limiting as to the particular contents of the water permeable pouch.  That is, at paragraph 243, Moldoveanu teaches that “many modifications and other embodiments of the inventions set forth herein will come to mind to one skilled in the art to which these inventions pertain” and “it is to be understood that the inventions are not to be limited to the specific embodiments disclosed and that modifications and other embodiments are intended to be included within the scope of the appended claims….”  In this regard, claim 1 on page 27 of Moldoveanu states that there can be a dissolvable or meltable base composition admixed with a tobacco material and a botanical material.  On page 28, claim 24, Moldoveanu states that the base composition is a dissolvable lozenge formulation comprising isomalt (sugar substitute) at 80% by weight together with maltitol (sugar alcohol).   Moldoveanu teaches that a smokeless tobacco product comprising tobacco material and botanical material can be in a water permeable pouch (paragraph 14) and that a smokeless tobacco product can be admixed with a dissolvable or meltable base composition (paragraph 16) and where the above disclosed “dissolvable or meltable base composition” has been taught to be a formulation comprising sugar substitute at least 80% by weight (paragraph 18) and sugar alcohol syrup (paragraph 78).  On paragraph 70, Moldoveanu further suggests that the contents of the water permeable pouch can also disperse (i.e. dissolve - paragraph 70 states “controlled dispersion or dissolution”).  Moldoveanu teaches a dissolvable/dispersible oral composition that can be within a water permeable pouch and since Moldoveanu also teaches where the oral composition can include tobacco and/or botanical components together with a dissolvable or meltable base composition, and where such dissolvable or meltable base compositions have been taught by Moldoveanu to comprise at least 80% isomalt, as well as a sugar alcohol syrup and an active ingredient (botanical materials - paragraph 12, 59, 60 - at least 5%; paragraph 81).  Therefore, it would have been obvious to one having ordinary skill in the art that the reference would have encompassed and suggested that the meltable base composition as disclosed by Moldoveanu can also have been placed the water permeable pouch.  
It is noted that the reference is not seen to teach away from using the lozenge composition within the water permeable pouch and the reference also does not limit the particular dimensions of a lozenge.  For instance, examples 26 and 27 of Moldoveanu also do not provide any specificity as to the particular dimensions of a lozenge; and at paragraph 75, Moldoveanu teaches that the dissolvable base composition that can be formed into a lozenge formulation, can also be a gel, paste, sticks or other shapes and the like, thus suggesting varying sizes of the lozenge composition.  Additionally, Moldoveanu teaches multiple particulates within the pouch (16) and Moldoveanu does not limit the particular size and shape of the lozenge compositions.  On paragraph 76, Moldoveanu appears to suggest that the products can be in the form of a lozenge, tablet, microtab or other tablet-type product - thus equating the lozenge with tablet-type products and further not limiting the particular size of the lozenge.  Therefore, it would have been obvious to one having ordinary skill in the art that the lozenge pieces can also have been placed into the water permeable pouch.  Placing lozenges pieces together in a water permeable pouch would also have been advantageous for the purpose of containing multiple lozenges together within one’s mouth, so as to prevent inadvertent / premature swallowing of the lozenge.  Therefore, it is not seen that Moldoveanu’s disclosure of the composition including 80% sugar alcohol, sugar alcohol syrup and an active ingredient is excluded from being used within a water permeable pouch.   
Moldoveanu further teaches in figures 1 and 2, that the composition within the water permeable pouch can include microcapsules 16 which can be any type of additive (paragraph 65 - “the microcapsules containing an additive…”).   At paragraph 76, Moldoveanu teaches that the product can be a lozenge, tablet, microtab or other tablet type product.   Such tablets or microtabs can be construed to be included within a water permeable pouch together with the tobacco or botanical material, where the microtabs or lozenges can provide an additive effect similar to how the microcapsules provide an additive effect.  At paragraph 6, Moldoveanu teaches that the formulations are used for altering the character and nature of smokeless tobacco products.   Thus, the lozenge composition can also be construed as a composition for altering the character of the product.  Together with Moldoveanu’s teachings that the composition can be a microtab, and where the lozenge composition can include a botanical material and also be a flavoring composition (because it contains sugar substitutes and sugar alcohol), Moldoveanu is at least seen to teach or suggest that an oral composition comprising at least 80% isomalt sugar substitute, a sugar alcohol syrup and one active ingredient at 3%, can be within the water permeable pouch for providing an altered character and sensory effect to the product.  At paragraph 82, Moldoveanu teaches that “the combined mixture” used for the lozenge composition, can be molded, rolled or pressed into the desired shape or extruded, thus suggesting that the composition disclosed as being used for a lozenge can have had differing shapes and sizes, and therefore would have been available for use in the water permeable pouch, similar to the microcapsules within the pouch.   
It is noted that Appellant’s urgings are further not seen to be sufficient to overcome the rejection because, at paragraph 70, Moldoveanu teaches that the water permeable pouch and the composition inside the pouch can undergo a complete dispersion within the mouth of the user during normal conditions of use and therefore the pouch and composition within the pouch can be ingested by the user.  This teaches that dispersible/dissolveable elements, like the above described dissolvable base composition for the lozenge, can be within the water permeable pouch.  As Moldoveanu teaches adding dissolvable components into the water permeable pouch, and since the lozenge composition is a dissolvable component, it would have been obvious to one having ordinary skill in the art to include such a meltable base composition (such as the lozenge composition) within the water permeable pouch as a matter of engineering and/or design for the purpose of additively providing the base composition with the tobacco or botanical material within the dissolvable pouch.  Since Moldoveanu suggests that the pouch and the contents within the pouch can undergo complete dispersion within the mouth during normal conditions of use and where the pouch and contents can be ingested, it would thus have been obvious to one having ordinary skill in the art to include the base lozenge composition for altering the character of the pouched product (paragraph 5, 6).
Additionally, at paragraph 70, Moldoveanu also teaches that, “[i]f desired, flavoring ingredients, disintegration aids, and other desired components, may be incorporated within…the pouch material.”  Paragraph 71 teaches the inclusion of “other components” within the water permeable pouch, such as dispersible flavoring pieces with or without a capsule.  This therefore provides an additional suggestion to one having ordinary skill in the art that Moldoveanu encompasses that the lozenge composition comprising 3% of an active ingredient, at least 80% of a sugar substitute such as isomalt and a sugar alcohol syrup, can also have been included within the water permeable pouch as an additional component (i.e. “other desired components”), for the purpose of using the lozenge composition to alter the character and sensory properties of the product (paragraph 5, 6).   

On pages 4-5 of the Appeal Brief, Appellant urges that the pouched product and the lozenge containing the referenced amount of sugar alcohol are understood to be alternative types of products to which the principles outlined in the reference are applicable. One of skill in the art would not, as proposed by the Examiner, pluck particular components of the lozenge product that are specific to such forms and include them within the pouched product of Moldoveanu. These are clearly described in Moldoveanu as being separate products via which the key features outlined therein can be delivered (i.e., different formats for delivering tobacco and a separate botanical material). This is particularly true given that Moldoveanu specifically describes the composition of each distinct type of product and one of skill in the art would appreciate that, given the fundamentally different types of products disclosed in Moldoveanu, all components and amounts thereof described with reference to a given product are not interchangeable with those of other types of products disclosed therein. More particularly in the present context, one of skill in the art would not modify the pouched oral composition 14 provided in Moldoveanu to employ components and amounts thereof taught to be relevant to a lozenge formulation as taught therein.


These urgings are not seen to be sufficient to overcome the rejection.  It is noted that while the pouched product and the lozenge “can” be alternatives to each other, it is not seen that the reference teaches away from using the lozenge formulation to form a composition that can be within the water permeable pouch, especially as the reference clearly suggests flavorants, additives and other dissolvable pieces within the water permeable pouch.  As discussed in the responses above, on paragraphs 70 and 71, Moldoveanu teaches that the tobacco formulation within the water permeable pouch may undergo complete dispersion within the mouth.   It would have been obvious to one having ordinary skill in the art that the lozenge composition would also dissolve/disperse within the mouth.  As Moldoveanu suggests that dissolvable/dispersible compositions can be within the water permeable pouch and as the lozenge composition is also dissolvable it would have been obvious to one having ordinary skill in the art that the lozenge composition can also be within the water permeable pouch, especially as Moldoveanu teaches that the dissolvable compositions can be used for altering the character and sensory properties of the composition (see paragraph 5,6).  The contents of the pouch can be dissolvable and include flavorants (paragraph 71), and the lozenge composition can further include flavorants, sweeteners (see paragraph 81-82), thus further suggesting that the lozenge composition, which would also have provided flavoring and sweetening can be included in the water permeable pouch.

Further on page 5 of the Appeal Brief, Appellant urges that it is clear from paragraphs 14, 66 and 69 of Moldoveanu that the contents inside the cavity are loosely arranged smokeless tobacco formulation that diffuses through the pouch and is therefore clear that the reference envisions a loose, snus-like composition within the pouch.


These urgings are not seen to be sufficient in view of the responses already presented above.  It is further noted that the claim does not provide any specificity to the particular state of the oral composition (i.e. loose particulate, pellets, etc.) and since the claim is a “comprising” claim, it further does not exclude other compositions within the cavity.  Therefore, even if the pouch of Moldoveanu contained a particulate mixture of tobacco material, it does not exclude pellets or pieces of a composition such as the lozenge composition comprising a botanical material from being within the pouch - especially since Moldoveanu teaches that there can be multiple components within the pouch and where additive/flavoring microcapsules can also be within the pouch (see figure 1, item 14, 16; paragraph 65, 70, 71).

On pages 6-7 of the Appeal Brief, Appellant urges that paragraphs 77-82 of Moldoveanu describes considerations specific to lozenges and provides methods of forming lozenges; paragraphs 83-92 are specific to preparation of pastilles; paragraph 93 is specific to extruded products.   Appellant thus urges that there is a clear separation and specificity of the alternative smokeless tobacco product forms in the reference and nothing to guide one of skill in the art to combine such distinct formulations or components in the manner proposed.  Appellant urges that the lozenge formulation would not be viewed as having a particular relevance in the context of particulate formulations to be included within a pouch.

It is noted however, as discussed in the responses above, that Moldoveanu still encompasses providing different formulations within the water permeable pouch and thus is not seen to teach away from combinations of components.  As already discussed above, Moldoveanu is suggesting that the specific embodiments and disclosure are not seen to be limiting (paragraph 243) and at paragraphs 70-71, Moldoveanu teaches that dispersible/dissolvable compositions can be within the permeable pouch, of which the lozenge formulation would have been dispersible/dissolvable.  At paragraph 71, Moldoveanu further teaches flavored pieces that are water dispersible or water soluble can also be within each pouch with or without at least one capsule.  Therefore, it is seen that Moldoveanu still suggests that the dispersible/dissolvable lozenge composition can be used with the water permeable pouch. 

On pages 7-8 of the Appeal Brief, Appellant urges that paragraph 16 of Moldoveanu would have been recognized by one of skill in the art as being directed to an embodiment that is an alternative to the disclosed pouch products of the reference, because paragraph 16 refers to a smokeless product comprising a dissolvable or meltable base composition admixed with a tobacco material and a botanical material; and the dissolvable or meltable compositions are distinguished from the pouched/snus products in that paragraph.

This urging is not seen to be sufficient.  It is noted that paragraph 16 does not exclude the use of a smokeless tobacco product comprising a dissolvable or meltable base composition with a tobacco or botanical material from being within a water permeable pouch.  The combined teachings of the references together with the inferences that one of ordinary skill in the art would employ based on Moldoveanu’s teachings suggest that the lozenge composition can also be included within the permeable pouch.  The responses as presented above have also been incorporated herein.  While paragraph 16 states that the product comprising a dissolvable or meltable base can be characterized by ORAC or FRAP index values that are lower than snus products, it is also stated that this only applies “in certain embodiments because less total botanical material is typically present in such products.”  Therefore paragraph 16 of Moldoveanu is not seen to exclude meltable or dissolvable components from being within a pouch.  As discussed above, paragraph 70-71 of Moldoveanu further teaches that dissolvable components can be within a water permeable pouch.

Further on page 8 of the Appeal Brief, Appellant urges that one would reasonably expect that the amounts of the particulate tobacco and botanical material that form the oral composition 14 to be at the higher end of the disclosed ranges, such that the composition 14 could not accommodate high amounts of a sugar alcohol as employed in lozenge formulations (paragraph 58).  

However, it is noted that this disclosure at paragraph 58 is not seen to be limiting as to the particular composition within the pouch.  Paragraph 58 states that “typically” the amount of tobacco material is at least 10% but this is not seen to exclude other amounts.  At paragraph 12, Moldoveanu discloses “at least 5%” of the tobacco product can be a botanical component.  At paragraph 105, Moldoveanu discloses that although the focus of the invention is on combinations of tobacco material with a separate botanical material, that the botanical material can be used without a tobacco component, thus excluding the presence of the tobacco material.  Therefore, Moldoveanu’s disclosure suggests that there can be 5% of a botanical, which would still have allowed for at least 80% of a sugar substitute, with sugar alcohol syrup.

Further on page 8 of the Appeal Brief, Appellant urges that one of skill in the art would appreciate in the context of Moldoveanu that a pouched oral composition 14 would include reasonably high amounts of the referenced tobacco and botanical components to provide a particular material for inclusion within the pouch, whereas the lower amounts may be more relevant in the context of alternative products which are different in form and require a significant amount of other components to provide such forms.  

These urgings are not seen to be sufficient for the reasons already presented above.  While it is acknowledged that Moldoveanu teaches that the composition in the pouch can have high amounts of the referenced tobacco and botanical components Moldoveanu also teaches at paragraph 105 any of the botanical materials set forth herein could also be incorporated into various oral products without a tobacco component and is clearly seen to suggest botanicals present at least 5% (paragraph 12, 59, 60).  With respect to the lozenge composition, Moldoveanu further teaches that botanical components can be included therein (paragraph 81).  In view of the responses above and in view of Moldoveanu teaching on paragraph 70-71 that dispersible/dissolvable material can be within the permeable pouch, the reference is still seen to encompass having at least 80% of a sugar substitute, sugar alcohol syrup and at least 3% of an active ingredient and/or flavorant in an oral composition within a permeable pouch.

On page 9 of the Appeal Brief, Appellant urges that Moldoveanu’s lozenge formulation is understood to be specific to the form of a lozenge and would not, instead, be applied in formulating a particulate mixture to be contained within a pouch.  It is urged that even if one were to combine such disparate parts of the Moldoveanu reference, there is no teaching or suggestion as to how such a material could be provided in particulate form to be contained within the pouched products of Moldoveanu.

These urgings are not seen to be sufficient in view of the responses already presented above.  It is further noted that Moldoveanu is not seen to be limiting as to the specific shape or size of the lozenge compositions.  On paragraph 82, Moldoveanu teaches that the formulation for the lozenge can be formed into the desired shape or can be extruded, or injection molded - thus suggesting that the lozenge can take many forms.  The lozenge itself can further include a botanical component, which Moldoveanu suggests can be used at least 5% (paragraph 12, 59) and need not be used with a tobacco component (paragraph 105).  While Moldoveanu suggests particulate forms for materials within the pouch, this is not seen to limit the particular type or size of particulate, where lozenges can also be formed into any shape and therefore of sizes that can be contained within a permeable pouch.  Additionally, Moldoveanu teaches microcapsules 16 within the pouch.  While larger than the particulate material 14, could still be construed as a particulate material.  As discussed above, as a plurality of capsules 16 can be included in a water permeable pouch, it would also have been obvious to one having ordinary skill in the art to include lozenges within a pouch, so as to allow the lozenges to dissolve in a controlled manner along with the pouch (paragraph 70) while also preventing inadvertent swallowing of the lozenges (because they would be contained within a permeable pouch).

On page 10-13 of the Appeal Brief, regarding the rejection of claims 3, 5-7, 9, 14 and 17-18, Appellant reiterates the remarks presented above with respect to claim 1.

These urgings are not seen to be sufficient for the reasons discussed above.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/VIREN A THAKUR/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        



Conferees:
/Jennifer McNeil/Primary Examiner, TC 1700


/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.